DETAILED ACTION
This is a non-final office action on the merits.  Claims 1-14, 18-20 are pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.

Claim Objections
Claims 18-20 are objected to because claims are not numbered consecutively in Arabic numerals (See MPEP 608.01(i)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 6, there is no written description of “double-ended rectangle”.  While [0057] [0103]-[0111] discuss open-ended, there is no written description of double-ended.
Regarding claim 14, there is no written description of “double-ended rectangle”.  While [0057] [0103]-[0111] discuss open-ended, there is no written description of double-ended.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“double-ended rectangle” (see claims 6 and 14);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-12, 14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 20040068352).
Regarding claims 1, 9 ,20, Anderson teaches:
a computer program product comprising a non-transitory, computer-readable medium storing a set of computer-executable instructions, the set of computer executable instructions comprising instructions for;
a memory configured to hold a set of path data defining a set of paths, the set of paths comprising a transit path to a maintenance area and a set of mow paths to cover the maintenance area, the set of path data comprising a set of node data for a set of nodes that defines a set of intersections for the set of paths; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”);
a processor coupled to the memory; 
a computer readable medium coupled to the processor, the computer readable medium storing a set of instructions executable by the processor, the set of instructions comprising instructions for: 
	using the set of path data, determining a plurality of candidate routes that traverse the transit path and fully cover the maintenance area and a total cost for each of the plurality of candidate routes; 
	determining a least cost route from the plurality of candidate routes; 
	(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;  at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area);
and 
	configuring an autonomous mower to follow the least cost route to mow the maintenance area (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;    [0030] discuss “a mapper 112 provides guidance data (e.g., a graphical display) to the operator or the machine to direct or steer the machine consistent with the preferential work path”, claim 25);

Regarding claim 2, Anderson teaches:
wherein the set of path data includes an estimated energy draw for each path in the set of paths, and wherein the set of instructions comprises instructions for determining a total estimated energy draw for each candidate route from the plurality of candidate routes, and wherein the least cost route has a lowest total estimated energy draw of the plurality of candidate routes (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”;    [0030] discuss “a mapper 112 provides guidance data (e.g., a graphical display) to the operator or the machine to direct or steer the machine consistent with the preferential work path”, claim 25);

Regarding claim 3, Anderson teaches:
wherein the memory is configured to store a set of configuration data (at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data);
and 
 wherein the set of instructions comprises instructions for: 
receiving a definition of a mow rectangle; 
using the set of configuration data, determining a number of mow paths to fully cover the mow rectangle; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area);
generating a plurality of mow paths based on the number of mow paths determined; and 
wherein the set of path data used to determine the plurality of candidate routes comprises path data defining the plurality of mow paths;
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data);

Regarding claim 4, Anderson teaches:
wherein the set of instructions comprises instructions for: 
based on a determination that the mow rectangle is designated as a single-ended rectangle, terminating the plurality of mow paths within the mow rectangle, and generating an intermediate path to connect the plurality of mow paths; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;     at least figs. 5-8 [0042]-[0047] discuss when reached terminating cells 510/606, use return paths/dash lines 512/608, as primary path 504 and secondary path 600 goes through only one end/side of the terminating cells 510/606, terminating cells 510/606 are single-ended);

Regarding claim 6, Anderson teaches:
wherein the set of instructions comprises instructions for: 
based on a determination that the mow rectangle is designated as a double-ended rectangle, extending the plurality of mow paths from a first side of the mow rectangle, through the mow rectangle, to an intermediate path that connects the plurality of mow paths; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] discuss when reached terminating cells 510/606, use return paths/dash lines 512/608;     the part of primary path 504 and reference path 600 that is between the starting cell 502 and terminating cells 510/606 would go through 2 sides/ends of the cells/rectangles they travel, these cells that have 2 sides/ends being traveled through by primary path 504 and reference path 600 read on double-ended rectangles);

Regarding claim 7, Anderson teaches:
wherein the set of instructions comprises instructions for: 
receiving data for a geometric shape defining the maintenance area; and generating the set of mow paths, wherein generating the set of mow paths comprises edge following the geometric shape; 
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] show that primary path 504 and reference path 600 follow edges of work area and follow edges of cells);

Regarding claim 10, the cited portions and rationale of rejection of claim 2 read on this claim.

Regarding claim 11 the cited portions and rationale of rejection of claim 3 read on this claim.

Regarding claim 12, the cited portions and rationale of rejection of claim 4 read on this claim.

Regarding claim 14, the cited portions and rationale of rejection of claim 6 read on this claim.

Regarding claim 18, the cited portions and rationale of rejection of claim 7 read on this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20040068352) as applied to claims 4 and 12 above, and further in view of Nakanishi (US 5815880).

Regarding claim 5, Anderson teaches:
mowing path is machine path, and mower is machine ((at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;     in particular [0053] discuss “method and system may be applied to a vehicle, a mower, a tractor, an agricultural machine, a construction machine, an industrial machine, an autonomous machine, a semi-autonomous machine, or some other machine that is partially or completely propelled by an electric motor or an electric drive system”);       

 Anderson does not explicitly teach:
wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths;
However, Nakanishi teaches:
wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot and robot/machine path;  in particular fig. 4 col 5 line 55 to col 7 line 25 discuss robot back up from a first machine path then moves forward and across to a second path next over) to continue process unprocessed area (col 5 line 55 to col 7 line 25);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Anderson with wherein generating the intermediate path to connect the plurality of machine paths comprises generating a plurality of intermediate paths, the plurality of intermediate paths selected to cause the autonomous machine to reverse from a first of the plurality of machine paths and move forward to a second of the plurality of machine paths as taught by Nakanishi to continue process unprocessed area.

Regarding claim 13, the cited portions and rationale of rejection of claim 5 read on this claim.

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 20040068352) as applied to claims 7 and 18 above, and further in view of Flann et al. (US 20050197766).
Regarding claim 8, Anderson teaches:
wherein generating the set of mow paths comprises: 
starting with a start node of a first mow path polygon, iteratively generating mow path polygons, each mow path polygon following an adjacent larger mow path polygon and spaced from the adjacent larger mow path polygon based on a mow factor; and 
defining a path from each mow path polygon to the adjacent larger mow path polygon;
(at least fig. 1 [0013]-[0021] discuss “the data processor 102 may include a definer 106, an estimator 108, a selector 110, and a mapper 112. In one embodiment, the definer 106, estimator 108, selector 110, and mapper 112 may be implemented by a digital logic circuit, an arithmetic logic circuit, at least one software module, or any combination of the foregoing items”;  thus as the processor 102 contains data and software to implement this system and its method, it reads on a memory, processor, and non-transitory computer readable medium;   figs. 2-8 [0022]-[0047] [0054]-[0056] discuss mowing and mover, mow path/pattern “machine were operated (e.g., mowed) predominately in a generally row-like or a boustrophedon east-west pattern” , primary path and secondary path to cover work area, cells/nodes, “the first direction refers to the north-to-south pass; the second direction refers to the south-to-north pass; the third direction refers to the east-to-west transition; and the fourth direction refers to the west-to-east transition”, “return to start is indicated by the dashed line”; in particular at least figs. 5-8 [0042]-[0047] discuss primary path 504 vs reference path 600, discuss “total energy cost” for paths, “primary path 504 of FIG. 5 and FIG. 6 uses approximately 83% of the energy needed for the secondary path 600 of FIG. 7 and FIG. 8. The method of FIG. 2, FIG. 3 or a variation thereof may be used to determine and select the primary path 504 as a preferential path”; at least [0023]-[0040] discuss entered data, cell and cell related data;          discuss “the work area may be a generally rectangular region that allows a work path”, “ one cell may be a generally rectangular or polygonal shape”;   at least [0017][0028] [0042][0045] discuss path to cover desired portion/entire work area;            at least figs. 5-8 [0042]-[0047] discuss primary path 504 and reference path 600 starts at the starting cell 502 and ends at terminating cells 510/606,  it can be seen that from any given cell, any 2 or more other cells around the given cell combined would be an adjacent larger mow path polygon;      at least [0024] discuss the dimensions of each cell are generally proportional to the size of the machine/mow factor);

Anderson does not explicitly teach:
mow factor includes mow deck size and a specified percentage overlap;
However, Flann et al. teaches:
mow factor includes mow deck size and a specified percentage overlap (at least [0038] discuss “the task width (e.g., mowing width) of a mower may depend upon the length of the rotary cutting blade or group of cutting blades. The rotary cutting blade or blades may have an effective cutting width that is more or less than the vehicular width”, “the path planner 10 may use the task width to establish an offset or desired overlap between adjacent paths within a work area in accordance with a path plan”) for use in accordance with a path plan ([0038]);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of Anderson with mow factor includes mow deck size and a specified percentage overlap as taught by Flann et al. for use in accordance with a path plan.

Regarding claim 19, the cited portions and rationale of rejection of claim 8 read on this claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664